Matter of Gjonbalaj (Breton Intl., Inc.--Commissioner of Labor) (2017 NY Slip Op 07925)





Matter of Gjonbalaj (Breton Intl., Inc.--Commissioner of Labor)


2017 NY Slip Op 07925


Decided on November 9, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 9, 2017

524943

[*1]In the Matter of the Claim of SALIH GJONBALAJ, Appellant. BRETON INTERNATIONAL, INC., Respondent. COMMISSIONER OF LABOR, Respondent.

Calendar Date: September 19, 2017

Before: Peters, P.J., Lynch, Devine, Mulvey and Rumsey, JJ.


Salih Gjonbalaj, New York City, appellant pro se.
Rose & Pavese Attorneys at Law, Long Island City (Graham S. Rose of counsel), for Breton International, Inc., respondent.
Eric T. Schneiderman, Attorney General, New York City (Bessie Bazile of counsel), for Commissioner of Labor, respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 12, 2016, which ruled, among other things, that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Decision affirmed. No opinion.
Peters, P.J., Lynch, Devine, Mulvey and Rumsey, JJ., concur.
ORDERED that the decision is affirmed, without costs.